On petition for rehearing in this cause it is pointed out that the appellant has posted a bond with the Probate Court of Hillsborough County to protect the claim of appellee if it should ultimately be reduced to judgment and in addition to such bond the real estate in controversy *Page 737 
is valued at a considerable sum which is also subject to appellee's claim.
If these allegations are correct it would not seem necessary to continue in effect the receivership and the order of this Court entered in December, 1932, under Section 5 of Article V of the Constitution. The last named writ is therefore dissolved and the cause remanded to the court below to make such order in the premises as he may deem advisable and sufficient to protect the claim of appellee.
The petition for rehearing is denied.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.